NEW YORK, NY 10019-9601 TELEPHONE: 212.468.8000 FACSIMILE: 212.468.7900 WWW.MOFO.COM morrison foerster llp beijing, berlin, brussels, denver, hong kong, london, los angeles, new york, northern virginia, palo alto, sacramento, san diego, san francisco, shanghai, singapore, tokyo, washington, d.c. Writer’s Direct Contact +1 (212) 468.8088 NEvans@mofo.com March 11, 2015 Via EDGAR Paul Fischer, Staff Attorney United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Salon Media Group, Inc. Form 10-K for the Year Ended March 31, 2014 Filed June 27, 2014 Form 10-Q for the Quarter ended December 31, 2014 Filed February 13, 2015 File No. 000-26395 Dear Mr. Fischer: On behalf of our client, Salon Media Group, Inc. (the “Company”), we respond to the Staff’s comments set forth in its letter dated March 2 2015, and confirm that the Company will make the changes described herein in future filings as permitted by such letter. Please note that the next such filing will be the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2015. Below, we identify in bold the Staff’s comment and note in regular type our response. Page number references in our responses refer to the Form 10-K or the Form 10-Q referenced above, as applicable. Form 10-K for the Fiscal Year ended March 31, 2014 Revenue Sources, page 10 1. In your 10-K, you note that you charge advertisers based upon the number of impressions per “website visitor.” Please define “website visitor,” clarifying whether this metric is the same as “unique visitor” used later in your discussion and in your most recent 10-Q. Additionally, please provide information regarding the average amount of impressions per website visitor and the average amount charged per impression. March 11, 2015 Page Two We advise the Staff that “website visitor” is generally any person who visits a website while “unique visitor” means all visitors without duplication. Salon, like other websites, retains multiple services that can track and count specific visitors without duplication. Visitors are also different from page views, and ad impressions and revenues are driven by page views. There is no meaningful average amount of impressions per unique visitor because different platforms have different ad offerings, ad units change frequently and visitors’ different interests drive the articles they read. The Company respectfully declines to disclose average amount charged per impression or other pricing information as such disclosure would significantly harm its competitive position. We have reviewed disclosure by a number of competitors, including Yahoo, AOL, The New York Times and Tribune Publishing, none of which disclose “cost per impression” or similar information. In future filings we intend to revise the disclosure substantially as follows: “The primary factor in our ability to increase our advertising revenues in future periods is growth in our audience. Attracting more unique visitors to our Website is important because these users generate additional page views, and each page view becomes a potential platform for advertisements. Ultimately, we charge advertisers for a set number of ad impressions viewed by a Website visitor. Advertising comprises banners, video, rich media and other interactive ads across our desktop, tablet, mobile browser and apps platforms. Advertisers pay for advertising based on a cost-per-thousand-impression, and different platforms attract different costs-per thousand impressions.” Form 10-Q for the Quarter ended December 31, 2014 Management’s Discussion and Analysis, page 13 2. You disclose demographic statistics from ComScore and Nielsen’s Online @Plan. Additionally, you note that “ [y]our user profile makes our Website a valuable media property for advertisers and retailers who are allocating marketing resources to target consumers online.” Please include more disclosure concerning how you evaluate the value of your advertising, including the non-financial performance indicators you consider that are most important to advertisers. In future filings we intend to revise the disclosure substantially as follows: “We focus on excellence in our core editorial product so we can attract a high demographic audience and deliver value to our advertising clients. Our readership consists of a global community that is demanding and engaged. According to ComScore and Nielsen’s Online @Plan media profiling, our readers are on average 36 years old, highly affluent with an average income of $96,000, and well educated (85% college educated). They are considered influencers in public policy, culture, art, technology and fashion. Advertisers evaluate a website based on its scale (number of impressions), and the type of ads that are offered ( high impact , such as video, sponsored content and content that may be otherwise tied to nearby ads, versus display only) . Advertisers typically seek to attract a specified demographic age, gender, socio-economic background, and education. We believe our user profile makes our Website a valuable media property for advertisers and retailers who are allocating marketing resources to target consumers online who have our demographic profile . March 11, 2015 Page Three 3. You make reference to several non-financial performance indicators such as “unique visitors” and “page views.” Please define these terms and indicate the significance of them in your disclosure, including whether or not they are used in considering economic arrangements between yourself and advertisers. We respectfully refer the Staff to our response to Comment 1. The Company will make conforming changes to related disclosure in future Forms 10-Q. 4. We note that in the first bullet on page 14 you discuss difficulties in monetizing your rapidly increasing mobile traffic. Please expand on the challenges you have faced in meeting the needs of a mobile platform, including what is currently being done to monetize this platform and its effectiveness. In future filings we intend to add substantially the following disclosure to “Sources of Revenue” in Management’s Discussion and Analysis: “The primary factor in our ability to increase our advertising revenues in future periods is growth in our audience. Attracting more unique visitors to our Website is important because these returning users generate additional page views, and each page view becomes a potential platform for advertisements. Advertising comprises banners, video, rich media and other interactive ads. Advertisers pay for advertising based on a cost-per-thousand-impression (“CPM”). CPM varies by platform and CPMs for mobile have been less than for desktop. Videos and sponsored content on mobile devices continue to grow in popularity and can demand a higher CPM. We believe that continuing to add videos and sponsored content to our mobile platform and improving and optimizing the platform’s design will help increase revenues from our mobile platform.” 5. Also in the first bullet on page 14, you state that the decrease in net revenues is partially due to a short-term decline in third-party ad sales during the quarter due to internal restructuring of your third-party ad sales. Please elaborate on this internal restructuring, including whether this internal restructuring will continue into the future and continue to have a negative impact on net revenues. Also, if the internal restructuring will not continue into the future, please comment on whether you believe this restructuring will help increase third-party ad sales in the future. March 11, 2015 Page Four As noted in the response to Comment 1, the Company respectfully declines to disclose specific CPM because of the resulting significant competitive harm. The restructuring was primarily a re-mix of the different partners through which we sell our remnant inventory, and the decline was in July – September 2014. There has since been a recovery, and the Company does not expect a continuing negative impact. We also do not believe that the restructuring will have any impact on us going forward; however, we will review such impact when preparing our future filings. Our quarterly operating results are volatile and may adversely affect the price of our
